IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MAZEN AND NINA SHAHIN,
C.A. No. K18C-10-023 WLW
Plaintiffs, : Kent County
v.
CITY OF DOVER and

CHERYL A. BUNDEK, City of
Dover Tax Assessor,

Defendants.
Submitted: December 7, 2018
Decided: December 17, 2018
ORDER
Upon Plaintiffs’ Application for Appointment of Attorney
Under Provisions of 6 Del. C. § 4613(b).
Dem'ed.

Dr. Mazen Shahin and Nina Shahin, pro se, of Dover, DelaWare.

William W. Pepper, Sr., Esquire of Schmittinger & Rodriguez, P.A., Dover,
Delaware; attorney for Defendants.

WITHAM, R.J.

Shahl`n v. City of Dover, et al.
C.A. No. K18C-10-023WLW
December l7, 2018

INTRODUCTION

1. This Court has Plaintiffs Mazen and Nina Shahin’s (“Plaintiffs”) application
for Appointment of Attorney pursuant to 6 Del. C. § 4613(b) and the City of Dover
and Cheryl A. Bundek’s (“Defendants”) response. The Court of Chancery previously
considered the Plaintiffs’ application, denied it, and thereafter transferred the matter
to the Superior Court on October 16, 2018.

2. After considering the record in its entirety,l including the Court of
Chancery’ s previous ruling in regard to this matter,2 this Court DENIES the Plaintiffs’

application for appointment of attorney pursuant to section 4613(b).

 

' The record reveals the Plaintiffs’ lengthy, litigious history. After a 2010 tax assessment,
the Plaintiffs appealed to the City Board of Assessment Appeals. See Opening Br. in Supp. of Defs’
Mot. To Dismiss. Subsequently, the Plaintiffs filed an appeal in the Delaware Superior Court, Where
the Court affirmed the Board’s decision. See Shahin v. City ofDover Bd. ofAssessment Appeals,
2011 WL 704490 (Del. Super. Feb. 28, 2011). The Plaintiffs appealed to the Delaware Supreme
Court Where the Court affirmed. See Shahin v. City of Dover Bd. of Assessment Appeals, 31 A.3d
77 (Del. 201 1). The Plaintiffs then filed a discrimination lawsuit under the Fair Housing Act against
Dover in the United States Distn`ct Court for Delaware, Which Was dismissed due to a lack of subj ect
matter jurisdiction, and affirmed by the Third Circuit. See Shahin v. City of Dover, Bd. of
Assessment, 2014 WL 10923 85 (D. Del. Mar 14, 2014), aff’ d Shahin v. City of Dover, 615 F.App’X
739 (3d Cir. 2015). In 2014, after Dover’s tax assessment, a similar procedural history followed. See
Mazen v. City ofDover Bd. of Assessment Appeals, 2016 WL 520996 (Del. Super. Jan. 22, 2016),
aff’d sub nom. Shahin v. City ofDover Ba'. OfAssessment Appeals, 149 A.3d 227 (Del. 2016). On
February 9, 2016, the Plaintiffs filed another complaint against Dover, again alleging housing
discrimination, With the federal Department of Housing and Urban Development (“HUD”). See App.
Complaint at § 7. HUD referred the complaint to the Delaware Human Relations Commission where
the Commission determined there Was insufficient evidence to support a discrimination cause of
action. See App. Complaint at § 7, Appl. at 5-12.

2 Shahin v. City ofDover and CherylA. Bundek, 2018 WL 463 5730 (Del. Ch. Sep. 26, 2018).

2

Shahin v. City ofDover, et al.
C.A. No. K18C-10-023WLW
December 17, 2018

FACTUAL AND PROCEDURAL HISTORY

3. The Plaintiffs filed their current complaint in the Court of Chancery pro se3
on May 17, 2018, alleging the Defendants’ “systematic national origin
discrimination” against them in regard to the tax assessments on their residence in
Dover, Delaware.4

4. Simultaneous to filing their complaint, the Plaintiffs also filed a petition
asking the Chancery Court to “appoint an attorney to file a formal [c]omplaint on
their behalf” pursuant sections 6 Del C. § 4613(a) and (b) of the Delaware Fair
Housing Act.

5. On September 26, 2018, the Court of Chancery denied the petition and
subsequently granted the Plaintiffs’ motion for transfer to this Court on October 16,
201 8.

PARTIES CONTENTIONS

6. The Plaintiffs’ assert their unwillingness to continue pro se due to “negative

experience[s]” in Delaware courts as pro se litigants.5 And, despite their apparent

willingness to pay for legal services, the Plaintiffs claim that all efforts over the

 

3 Previous litigation by the Plaintiffs relating to their current complaint has been filed pro se.
4 Pl. Complaint at 11 2. Mr. Shahin is of Egyptian origin while Mrs. Shahin is Ukrainian.

5 Pl. Appl. at l-2. Shahin v. United Parcel Service, Inc. , 2018 WL 2187842 (this Court
affirmed a Court of Common Pleas summary judgment ruling in favor of United Parcel Service Inc.).

3

Shahin v. City of Dover, et al.
C.A. No. K18C-10-023WLW
December 17, 2018

period of time covering 2017 - 2018 to retain legal counsel, are exhausted6

7. The Defendants counter that the Plaintiffs have no absolute right to the
appointment of legal counsel by the Court in civil cases, especially in light of the fact
that the Plaintiffs are not indigent.7 In support, the Defendants cite, Hicks v. Makaha
Valley Plantation Homeowners Ass’n,8 a Federal Distn`ct case out of Hawaii, as
persuasive guidance for the Court to consider in the present matter.

LEGAL STANDARD OF REVIEW

8. Pursuant to 6 Del. C. § 4613(b), “[u]pon application by a person alleging
a discriminatory housing practice,” the court “may [a]ppoint an attorney for such
person.”9 Section 4613(b)(1) however does not require the court to appoint counsel.

9. It is settled law in Delaware, and throughout the United States, that there is

no constitutional right to appointment of counsel in a civil case, even in those cases

 

6 Pl. Appl. at 1. The Plaintiffs claim to have used “all types of services,” including the
Delaware Bar reference service, the State of Delaware Employee reference service, and an additional
referral service specifically referring clients seeking enforcement of the Fair Housing law. However,
their petition is silent as to the number of times each service was utilized in an attempt to retain legal
counsel.

7 Indigence is defined by Black's Legal Dictionary as the "state or condition of a person who
lacks the means of subsidence; extreme hardship or neediness."

8 2015 WL 1608454, at *3 (D. Haw. Apr. 9, 2015) (the Hicks court, citing the 1964 Civil
Rights Act, stated three factors that were relevant to the district court’s exercise of discretion when
appointing an attorney: 1) the plaintiff s financial resources; 2) the efforts made by the plaintiff to
secure counsel; and 3) whether the plaintiff s claim has merit). However, the Court elects to follow
the guidance of the 3rd Circuit and Federal District Court for Delaware, that provides similar and
additional factors for the Court to consider.

9 6 Del. C. § 4613(b)(1) (emphasis added).

4

Shahin v. City of Dover, et al.
C.A. No. Kl 8C-10-023WLW
December 17, 2018

where the petitioning party is deemed to be indigent.10
DISCUSSION
10. In this case, both parties agree that the Plaintiffs are able and willing to pay

ll Thus, by definition, the Plaintiffs are not indigent.

for their own legal services.

11. The Plaintiffs further cite no case or statute that would suggest that they
are constitutionally and/or statutorily entitled to the appointment of counsel in the
present civil matter. After a diligent search, the Court was also unable to find any
case law that addresses the particular circumstances where appointment of counsel
under section 4613 is warranted, especially under the current facts when there is
acknowledgment by the petitioning party of their ability to afford counsel.12

12. In light of the lack of case law on point, the Court must turn to case law
regarding the appointment of counsel for indigent parties in civil matters as
comparison. The Court of Chancery has provided a road map that the Court chooses
to follow.

13. In regard to indigent party applications made under similar statutes or

circumstances, the F ederal District Court of Delaware and Delaware state courts have

 

m Shahin v. City of Dover, 2018 WL 463 5730, at *2 citing Lassiter v. Dep't ofSoc. Servs. of
Durham Cty., N. C., 452 U.S. 18, 26-27 (1981); Jenkins v. Dover Police Comm'r, 2002 WL 663912,
at *1 (Del. Super. Apr. 5, 2002) (“Neither the United States Constitution nor the Delaware
Constitution entitles a civil litigant to counsel as a matter of right.”).

11 The Court finds no reason to doubt the Plantiffs’ claims that they are able to pay for legal
services. Mr. Shahin is employed as a professor at Delaware State University and Mrs. Shahin is a
Certified Public Accountant.

12 Pl. Appl. at 1.

Shahin v. City of Dover, et al.
C.A. No. K18C-10-023WLW
December 17, 2018

considered factors in determining whether to appoint counsel to prosecute a “claim
[that] has arguable merit in fact and law.”13 These factors include:

(l) the Plaintiff s ability to present his or her own case;

(2) the difficulty of the particular legal issues;

(3) the degree to which factual investigation will be necessary and the ability

to pursue that investigation;

(4) the Plaintiffs capacity to retain counsel on his own behalf;

(5) the extent to which a case is likely to turn on credibility determinations; and

(6) whether the case will require testimony from expert witnesses.14

14. Assuming arguendo that the above factors did apply to non-indigent
petitioners, the Court Would nevertheless still deny the Plaintiffs’ application.

15. First, as the record clearly demonstrates, the Plaintiffs have, over a period

of several years, made numerous court filings and consistently presented their claims

 

13 Shahin, 2018 WL 4635730, at *2 quoting Aranga v. Krapf, 2018 WL 1377103, at *3 (D.
Del. Mar. 19, 2018) (denying counsel appointment in employment discrimination claim under the
American with Disabilities Act, 42 U.S.C. §§ 12101, et. seq.). See also Scott v. Nemoars/Al]$'ea' I.
DuPont Hosp. for Chila'ren, 2017 WL 1843891, at *3 (D. Del. May 8, 2017) (denying counsel
appointment for employment discrimination claim). Cf. House v. Hous. & Urban Dev., 2006 WL
3779762, at *8-9 (D. N.J. Dec. 20, 2006) (denying plaintiffs “informal request” to appoint counsel
in an housing discrimination claim).

14 Shahin, 2018 WL 4635730, at *2 citing Aranga, 2018 WL 1377103, at *2. See also Wooa'
v. Collison, 2014 WL 4653153, at *l (Del. Super. Sep. 18, 2014) (citing Parham v. Johnson, 126
F.3d 454, 456-57 (3d Cir. 1997); Tabron v. Grace, 6 F.3d 147, 155-157 (3d Cir. 1993).

6

Shahin v. City of Dover, et al.
C.A. No. K18C-10-023WLW
December 17, 2018

pro se.15 There is nothing in the record to suggest that anything would prohibit their
ability to do so again in the present litigation.

16. Second, the Plaintiffs’ claims, on their face, do not readily appear to be
legally or factually complex, requiring the necessary aid of legal counsel, especially
since it appears that the Plaintiffs’ present claims are similar to claims filed in the
past.16

17. Third, the record does not appear to demonstrate any significant barriers
or an inability of the Plaintiffs to conduct a factual investigation in an attempt to find
evidence to support their claims. If anything, the record demonstrates that the
Plaintiffs have been consistently able to conduct their own investigation to find data
that they believe supports their claims.

18. Fourth, the Plaintiffs have not, to date, demonstrated the need for expert
discovery; and additionally, it does not appear to the Court that their current claim is
likely to be determined or be turned based on credibility determinations

19. And finally, the Plaintiffs do not lack the capacity to seek counsel, which
is evidenced by their exhaustive efforts to obtain one over a prolonged period of time.

CONCLUSION

20. In sum, the Court finds no grounds to appoint counsel to the Plaintiffs who

 

15 Ia'. at *3. See also Evans v. Cook, 2008 WL 4296560, at *2 (D. Del. Sept. 19, 2008)
(plaintiff had “demonstrated an ability to present his own case, as demonstrated by” his “number of
pro se filings...against Defendant clearly and articulately.”) (citing Tabron, 6 F.3d at 156).

16 The Court notes, but declines to determine at present, that there may be a res judicata issue
present with the latest claim by the Plaintiffs.

Shahin v. City of Dover, et al.
C.A. No. Kl 8C-10-023WLW
December 17, 2018

are experienced and savvy pro se civil litigants. Therefore, for the foregoing reasons,
the Plaintiffs’ petition for Appointment of Attorney is DENIED.
IT IS SO ORDERED.

/s/ William L. Witham Jr.
Resident Judge

 

WLW/dmh